Citation Nr: 0520884	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-13 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed macular 
degeneration.  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO.  



FINDING OF FACT

The currently diagnosed macular degeneration is shown as 
likely as not to be due to the exposure to intense sunlight 
during veteran's period of active service during World War 
II.  



CONCLUSION OF LAW

By extending the benefit of the doubt in the veteran, his 
disability manifested by macular degeneration is due to 
disease or injury that was incurred in period of active 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background 

A careful review of the service records shows that the 
veteran served during World War II in the China-Burma-India 
Theater.  He was active in the Central Burma Campaign when 
the push on Rangoon was in force.  He earned a Bronze Star 
for his participation in that campaign.  

The Board notes that the veteran received a letter of 
commendation from an area commander for his role in 
extinguishing a motor pool fire.  

A January 1999 VA progress note reflects a history of 
bilateral macular degeneration since 1993.  

During a VA examination in May 2000, the veteran reported 
that he was exposed to bright sun levels when serving in 
India and the jungles of Burma during World War II.  

A June 2001 letter, a private ophthalmologist indicated that 
the veteran served in Indochina during World War II and that 
exposure to intense sunlight was shown to be a factor in the 
etiology of macular degeneration.  

Other private medical records show that the veteran displayed 
findings of "age related" macular degeneration in April 
1991.  

The veteran testified at a hearing at the RO in October 2002 
when he described his service experiences including those in 
connection with extended active duty in India and Burma 
during World War II and related other testimony about his 
work history following discharge from service.  



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The competent evidence of record reflects that the veteran 
has suffered from macular degeneration for about fifteen 
years.  

The submitted medical evidence also serves to establish an 
etiological and causative link between the exposure to 
intense sunlight and the development of macular degeneration.  

The veteran has also offered credible statements about the 
conditions of his combat service in India and Burma during 
World War II.  These include his reports of unprotected 
exposure to bright sunlight at that time.  

At his recent hearing, the veteran also testified that he 
predominately did office work for many years after service.  

The etiology of the claimed macular degeneration is not clear 
from the medical evidence in this case.  However, the Board 
finds the evidentiary record to be in relative equipoise in 
showing that the veteran suffers from a disease process 
manifested by current macular degeneration that as likely as 
not was initiated by his sun exposure in service.  

The evidence in this regard is quite clear is establishing 
that the veteran's only significant exposure to sunlight 
without protection took place in connection with his service 
duties.  A basis for identifying other causative factors is 
not presented.  

Hence, by extending the benefit of the doubt to the veteran 
in this case, service connection for macular degeneration is 
warranted.  Gilbert, supra; see also 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

The Board recognizes that the veteran requested a hearing 
before a Veterans Law Judge at the RO.  Because the benefit 
sought on appeal has been granted, a remand to the RO in 
order that a hearing be scheduled would serve no useful 
purpose and is unnecessary.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens with no benefit 
flowing to the veteran should be avoided).  

Finally, the Board concludes that, because the decision 
herein is favorable, a discussion of VA's compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) would be superfluous.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case).  



ORDER

Service connection for macular degeneration in granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


